DETAILED ACTION

This Office Action is a response to an application filed on 05/04/2020, in which claims 1-10 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1 and 6 are objected to because of the following informalities: please add a punctuation mark at the end of each limitation.  Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No 9,414,745. in view of Ignatovich (US 2012/0287255 A1).
Instant # 16/864,676
Patent # 9,414,745
A pupillometry system for measuring one or more pupillary characteristics of a patient, comprising: at least one camera for capturing image data of one or more pupils of the patient; at least one radiation source configured to project radiation to the one or more pupils; and a computer system in data communication with the at least one camera, the computer system including a processor and a non-transitory computer-readable storage medium, the non-transitory computer-readable storage medium having instructions for:
A pupillometry system for measuring one or more pupillary characteristics of a patient, comprising: at least one camera for capturing image data of one or more pupils of the patient; at least one radiation source configured to project radiation to the one or more pupils; and a computer system in data communication with the at least one camera, the computer system including a processor and a non-transitory computer-readable storage medium, the non-transitory computer-readable storage medium having instructions for:
collecting and time stamping the image data, 

collecting and time stamping the image data, 
adjusting the image properties of one or multiple color channels in the camera, or post-capture in the captured images, said properties including one or more of the following: brightness, level, contrast, focus, frame rate, and magnification, to bring the image into conformance with a predetermined standard for image properties 

identifying and measuring the one or more pupils in the image data, 
identifying and measuring the one or more pupils in the image data,
processing the image data to produce measurement data of change in the one or more pupillary characteristics, and 
processing the image data to produce measurement data of change in the one or more pupillary characteristics, and
calculating a standardized output of measurement data for the one or more pupillary characteristics.
calculating a standardized output of measurement data for the one or more pupillary characteristics.


Patent No. 9,414,745 does not disclose the limitation of “adjusting the image properties of one or multiple color channels in the camera, or post-capture in the captured images, said properties including one or more of the following: brightness, level, contrast, focus, frame rate, and magnification, to bring the image into conformance with a predetermined standard for image properties.”
However, Ignatovich from the same or similar endeavor discloses: adjusting the image properties of one or multiple color channels in the camera, or post-capture in the captured images, said properties including one or more of the following: brightness, level, contrast, focus, frame rate, and magnification, to bring the image into conformance with a predetermined standard for image properties (see Ignatovich, paragraph 59 and 63, adjust the focusing mechanism to achieve sharp imaging).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to “adjust the image properties of one or multiple color channels in the camera, or post-capture in the captured images, said properties including one or more of the following: brightness, level, contrast, focus, frame rate, and magnification, to bring the image into conformance with a predetermined standard for image properties” as taught by Ignatovich in the system taught by the US Patent No. 9,414,745 to providing a compact portable fundus camera device that is economically most favorable and can speed patient flow (see Ignatovich, paragraph 19).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Neice (US 2016/0192837 A1) in view of Ignatovich (US 2012/0287255 A1).

Regarding claim 1 Neice, discloses: A pupillometry system for measuring one or more pupillary characteristics of a patient (see claim 1), comprising: at least one camera for capturing image data of one or more pupils of the patient (see claim 1); at least one radiation source configured to project radiation to the one or more pupils (see claim 1); and a computer system in data communication with the at least one camera, the computer system including a processor and a non-transitory computer-readable storage medium, the non-transitory computer-readable storage medium having instructions (see claim 1) for: 
collecting and time stamping the image data (see claim 1), 
identifying and measuring the one or more pupils in the image data (see claim 1), 
processing the image data to produce measurement data of change in the one or more pupillary characteristics (see claim 1), and 
calculating a standardized output of measurement data for the one or more pupillary characteristics (see claim 1).
Neice does not disclose: adjusting the image properties of one or multiple color channels in the camera, or post-capture in the captured images, said properties including one or more of the following: brightness, level, contrast, focus, frame rate, and magnification, to bring the image into conformance with a predetermined standard for image properties.
However, Ignatovich from the same or similar endeavor discloses: adjusting the image properties of one or multiple color channels in the camera, or post-capture in the captured images, said properties including one or more of the following: brightness, level, contrast, focus, frame rate, and magnification, to bring the image into conformance with a predetermined standard for image properties (see Ignatovich, paragraph 59 and 63, adjust the focusing mechanism to achieve sharp imaging).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to “adjust the image properties of one or multiple color channels in the camera, or post-capture in the captured images, said properties including one or more of the following: brightness, level, contrast, focus, frame rate, and magnification, to bring the image into conformance with a predetermined standard for image properties” as taught by Ignatovich in the system taught by Neice to providing a compact portable fundus camera device that is economically most favorable and can speed patient flow (see Ignatovich, paragraph 19).

Regarding claim 2, the combination of Neice and Ignatovich discloses: The pupillometry system of claim 1, wherein the adjustment of the image properties and/or adjustment of the criteria used to identify the pupil is based on measurements of the existing ambient illumination (see Ignatovich, paragraph 83).
Regarding claim 3, the combination of Neice and Ignatovich discloses: The pupillometry system of claim 1, wherein the adjustment of the image properties and/or adjustment of the criteria used to identify the pupil is based on data stored on the computer readable storage medium (see Ignatovich, paragraph 83, software algorithms), wherein the adjustment of the image properties and/or adjustment of the criteria used to identify the pupil is based on the results of one or more of the following: 
stored data from a calibration procedure previously performed by the operator stored data consisting of recommended adjustments for different types of camera and an identification of the camera in use (see Ignatovich, paragraph 59).
Regarding claim 4, the combination of Neice and Ignatovich discloses: The pupillometry system of claim 1, further comprising a system in which the non-transitory computer-readable storage medium has instructions for adjusting the level of illumination from the radiation source (see Ignatovich, paragraph 79, 87, and 93).
Regarding claim 5, the combination of Neice and Ignatovich discloses: The pupillometry system of claim 4, wherein the level of illumination is adjusted based on measurements of the existing ambient illumination (see Ignatovich, paragraph 87 and 96).
Regarding claim 6, the combination of Neice and Ignatovich discloses: The pupillometry system of claim 4, wherein the level of illumination is adjusted based on data stored on the computer readable storage medium (see Ignatovich, paragraph 83 and 96), wherein the adjustment of the image properties and/or adjustment of the criteria used to identify the pupil is based on the results of one or more of the following: 
stored data from a calibration procedure previously performed by the operator the pupillometry system (see Ignatovich, paragraph 59)
stored data consisting of recommended adjustments for different types of radiation sources and an identification of the radiation source in use (see Ignatovich, paragraph 84).
Regarding claim 7, the combination of Neice and Ignatovich discloses: The pupillometry system of claim 1, wherein the computer readable storage medium contains instructions for adjusting the criteria for identifying and measuring one or more pupils based on measured image properties that include one or more of the following in one or more color channels: image brightness, image contrast, minimum pixel values, distribution of pixel values, maximum pixel values, either in the image as a whole or a subset of the image (see Ignatovich, paragraph 85).
Regarding claim 8, Neice discloses: A pupillometry system for measuring one or more pupillary characteristics of a patient (see claim 1), comprising: at least one camera for capturing image data of one or more pupils of the patient (see claim 1); at least one radiation source configured to project radiation to the one or more pupils (see claim 1); and a computer system in data communication with the at least one camera, the computer system including a processor and a non-transitory computer-readable storage medium, the non-transitory computer-readable storage medium having instructions (see claim 1) for: 
collecting and time stamping the image data (see claim 1), 
identifying and measuring the one or more pupils in the image data (see claim 1), 
processing the image data to produce measurement data of change in the one or more pupillary characteristics (see claim 1), 
calculating a standardized output of measurement data for the one or more pupillary characteristics (see claim 1), and 
Neice does not explicitly disclose: transferring said data along with a unique identifier to a separate, second computing device that can be accessed by multiple users, with a computer-readable storage medium, storing said data on that device, and optionally re-transmitting said data to the original user or to other users, said second computing device containing computer readable instructions that allow it to transmit said data to users, and apply criteria for what, if any, data is allowed to be transferred.
However, Ignatovich from the same or similar endeavor discloses: transferring said data along with a unique identifier to a separate, second computing device that can be accessed by multiple users, with a computer-readable storage medium, storing said data on that device, and optionally re-transmitting said data to the original user or to other users, said second computing device containing computer readable instructions that allow it to transmit said data to users, and apply criteria for what, if any, data is allowed to be transferred (see Ignatovich, paragraph 20 and 60).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to “transfer said data along with a unique identifier to a separate, second computing device that can be accessed by multiple users, with a computer-readable storage medium, storing said data on that device, and optionally re-transmitting said data to the original user or to other users, said second computing device containing computer readable instructions that allow it to transmit said data to users, and apply criteria for what, if any, data is allowed to be transferred” as taught by Ignatovich in the system taught by Neice to providing a compact portable fundus camera device that is economically most favorable and can speed patient flow (see Ignatovich, paragraph 19).

Regarding claim 9, the combination of Neice and Ignatovich discloses: The pupillometry system of claim 8, wherein the computer readable storage medium contains instructions to determine the physical location of the device on earth's surface, and the criteria for what data is allowed to be transferred, received or captured is based upon the geographic location determined by the computer (see Ignatovich, paragraph 28. Additionally, Examiner takes official notice that GPS systems, which are capable of determining physical locations, are well known in the art).

Regarding claim 10, Neice discloses: A pupillometry system for measuring one or more pupillary characteristics of a patient (see claim 1), comprising: at least one camera for capturing image data of one or more pupils of the patient (see claim 1); at least one radiation source configured to project radiation to the one or more pupils (see claim 1); and a computer system in data communication with the at least one camera, the computer system including a processor and a non-transitory computer-readable storage medium, the non-transitory computer-readable storage medium having instructions (see claim 1) for: 
collecting and time stamping the image data (see claim 1), 
identifying and measuring the one or more pupils in the image data (see claim 1), 
processing the image data to produce measurement data of change in the one or more pupillary characteristics (see claim 1), and 
calculating a standardized output of measurement data for the one or more pupillary characteristics (see claim 1).
Neice does not disclose: presenting the identification of the pupil to the user, and presenting a mechanism or interface allowing the user to reject and discard image data, or allowing the user to input data to replace image data, or allowing the user to reattempt the identification of the pupil using different criteria for identification of the pupil, using only the data that was not rejected by the user in the previous step.
However, Ignatovich from the same or similar endeavor discloses: presenting the identification of the pupil to the user, and presenting a mechanism or interface allowing the user to reject and discard image data, or allowing the user to input data to replace image data, or allowing the user to reattempt the identification of the pupil using different criteria for identification of the pupil (see Ignatovich, paragraph 65, It may be left up to the specific need of the physician or other medical authority to establish preferences for image acceptability), using only the data that was not rejected by the user in the previous step (see Ignatovich, paragraph 65).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to “present the identification of the pupil to the user, and presenting a mechanism or interface allowing the user to reject and discard image data, or allowing the user to input data to replace image data, or allowing the user to reattempt the identification of the pupil using different criteria for identification of the pupil, using only the data that was not rejected by the user in the previous step” as taught by Ignatovich in the system taught by Neice to providing a compact portable fundus camera device that is economically most favorable and can speed patient flow (see Ignatovich, paragraph 19).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158. The examiner can normally be reached 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM A NASRI/Primary Examiner, Art Unit 2483